Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-5 and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Publication No. 2010-122334 (hereinafter “JP’334”).
Regarding claim 1, Figs. 1-7 show a sheet feeding apparatus (Fig. 3) configured to be attached to a lower part of an image forming apparatus (Fig. 1) with respect to a vertical direction and to feed a sheet to the image forming apparatus (Fig. 1), the sheet feeding apparatus (Fig. 3) including 
a frame body (including 7); and 
a sheet cassette (including 3b and 15) in which a sheet is stacked, the sheet cassette (including 3b and 15) being accommodated in the frame body (including 7), 
a locking member (21 or 6) provided on an upper part of the frame body (including 7), the locking member (21 or 6) being configured to be movable between a locking position (Fig. 7) where the frame body (including 7) is locked to the image forming apparatus (Fig. 1) and a releasing position (Fig. 6) where locking of the frame body (including 7) is released, 
wherein in attaching the heating unit (including 2) to an attaching position (Fig. 7) of the frame body (including 7), the locking member (21 or 6) is configured to restrict a movement of the heating unit (including 2) to the attaching position (Fig. 7) by interfering with the heating unit (including 2) when the locking member (21 or 6) is located at the releasing position (Fig. 6) and to allow a movement of the heating unit (including 2) to the attaching position (Fig. 7) when the locking member (21 or 6) is located at the locking position (Fig. 7).  
Regarding claim 2, Figs. 1-7 show that the locking member (21) is configured to be rotatable between the locking position (Fig. 7) and the releasing position (Fig. 6) when the heating unit (including 2) is attached to the attaching position (Fig. 7).  
Regarding claim 3, Figs. 1-7 show that the locking member (21) is pivotally supported by a rotational shaft (6) and rotates between the locking position (Fig. 7) and the releasing position (Fig. 6).  

Regarding claim 5, Figs. 1-7 show another locking member (21) disposed upstream of the locking member (6) in a direction of attaching the heating unit (including 2), the another locking member (21) being configured to be movable between another locking position (Fig. 7) where the frame body (including 7) is locked to the image forming apparatus (Fig. 1) and another releasing position (Fig. 6) where the locking of the frame body (including 7) to the image forming apparatus (Fig. 1) is released.  
Regarding claim 9, Figs. 1-7 show an image forming apparatus (photocopier) having an image forming portion (300) configured to form an image, the image forming apparatus (photocopier) comprising: 
a sheet feeding apparatus (400) configured to be attached to a lower part of the image forming apparatus (photocopier) with respect to a vertical direction and to feed a sheet to the image forming apparatus (photocopier), wherein the sheet feeding apparatus (400) includes: 
a frame body (including 7); 
a sheet cassette (3b and 15) in which a sheet is stacked, the sheet cassette (including 3b and 15) being accommodated in the frame body (including 7); 
a heating unit (including 2) configured to heat the sheet stacked in the sheet cassette (including 3b and 15), the heating unit (including 2) being attachable to the frame body (including 7) at a position above the sheet cassette (including 3b and 15) in the vertical direction; and 

Regarding claim 10, Figs. 1-7 show a sheet feeding apparatus (including 3b, 15 and 7) configured to be attached under an optional sheet feeding apparatus (including 3a and 22) attached to a lower part of an image forming apparatus (photocopier) with respect to a vertical direction and to feed a sheet to the image forming apparatus (photocopier), the sheet feeding apparatus (including 3b, 15 and 7) including 
a frame body (including 7); and 
a sheet cassette (including 3b and 15) in which a sheet is stacked, the sheet cassette (including 3b and 15) being accommodated in the frame body (including 7), wherein a heating unit (including 2) is attachable to the frame body (including 7) at a position above the sheet cassette (including 3b and 15) in the vertical direction, the sheet feeding apparatus (including 3b, 15 and 7) comprising: 

Regarding claim 11, Figs. 1-7 show that the locking member (21) is configured to be rotatable between the locking position (Fig. 7) and the releasing position (Fig. 6) when the heating unit (including 2) is attached to the attaching position.
Regarding claim 12, Figs. 1-7 show that the locking member (21) is pivotally supported by a rotational shaft (6) and rotates between the locking position (Fig. 7) and the releasing position (Fig. 6).  
Regarding claim 13, Figs. 1-7 show that the rotational shaft (6) is configured to guide a movement of the heating unit (including 2) to the attaching position (Fig. 7).  
Regarding claim 14, Figs. 1-7 show another locking member (21) disposed upstream of the locking member (6) in a direction of attaching the heating unit (including 2), the another locking member (21) being configured to be movable between another locking position (Fig. 7) where the frame body (including 7) is locked to the optional .  
Allowable Subject Matter
3.	Claims 6-8, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653